In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
             ___________________________

                  No. 02-19-00239-CV
             ___________________________

           NYTEX SPORTS, LLC, Appellant

                            V.

TEJAS VOLLEYBALL CLUB AND KEVIN ANDERSON, Appellees


           On Appeal from the 96th District Court
                  Tarrant County, Texas
              Trial Court No. 096-291955-17


          Before Bassel, Womack, and Wallach, JJ.
            Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       We have considered “Appellant’s Motion to Dismiss Appeal Without

Prejudice,” which is unopposed. We grant the motion and dismiss the appeal without

prejudice. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: September 19, 2019




                                            2